Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Shields Richmond Nursing Center, ) Date: July 10, 2009

(CCN: 05-5292) )
)
Petitioner, )
)

-V.- ) Docket No. C-08-371

) Decision No. CR1973
Centers for Medicare & Medicaid )
Services. )
a )

DECISION

I dismiss the hearing request filed by Petitioner, Shields Richmond Nursing Center. I do
so because Petitioner did not file a timely hearing request and has not shown good cause
for its failure to file a timely hearing request.

I. Background

Petitioner is a long-term care facility located in Richmond, California. A compliance
survey of Petitioner was conducted by the California Department of Health Services (state
survey agency) on or about February 7, 2007, and on April 10, 2007. By letter dated
February 22, 2007, the state survey agency notified Petitioner that it was not in
compliance with federal participation requirements for nursing homes, and that it was
recommending various remedies.

By letter dated May 1, 2007, CMS notified Petitioner that it concurred with the
recommendations of the state survey agency, and that it was imposing, among other
remedies, a per instance civil money penalty (CMP) of $10,000. CMS further informed
Petitioner that if it disagreed with the determination, a hearing was available before an
administrative law judge (ALJ) pursuant to 42 C.F.R. Part 498, and that a written request
for a hearing must be filed no later than 60 calendar days from the date of receipt of
notice.

2

Petitioner then engaged in informal dispute resolution (IDR) relative to the deficiency
findings of both the February 7, 2007 and April 10, 2007 surveys. Ultimately, the state
survey agency upheld the scope and severity level of the deficiency findings of the
February 7, 2007 survey, however, it reduced the scope and severity level of the
deficiency findings of the April 10, 2007 survey.

Based on the reduction of the scope and severity level of the findings of the April 10,
2007 survey, CMS informed Petitioner in a June 20, 2007 letter that the deficiency
findings and remedies from the survey completed on April 10, 2007, had been rescinded.
n the same letter, Petitioner was reminded that the deficiencies and remedies from the
February 7, 2007 survey still remained, and that any request for a hearing challenging the
findings of noncompliance resulting from the February 7, 2007 survey, had to be filed no
later than 60 calender days from receipt of the May 1, 2007 notice letter.

By letter dated March 4, 2008, CMS advised Petitioner that because it failed to timely
request a hearing challenging CMS’s findings of noncompliance from the February 7,
2007 survey, the per instance CMP in the amount of $10,000 that was imposed as a result
of the findings of noncompliance was now due and payable on March 19, 2008.

By letter dated March 17, 2008, Petitioner requested a hearing, and provided an
explanation as to why it did not file an appeal earlier.

By letter dated March 26, 2008, Petitioner requested an extension of time to file its
hearing request.

On April 14, 2008, the case was assigned to me for hearing and decision.

CMS filed a motion to dismiss Petitioner’s hearing request on the basis of untimeliness,
along with a brief (CMS Br.) and nine attached exhibits. Petitioner filed a response brief
(P. Br.) along with seven supporting exhibits opposing CMS’s motion to dismiss.
Without objection from the parties, I admit into evidence CMS Exhibits (CMS Exs.) 1-9,
and Petitioner Exhibits (P. Exs.) 1-7.

After consideration of the parties’ written arguments, documentary evidence, and
applicable law, I grant CMS’s motion to dismiss. In doing so, I find that Petitioner’s
hearing request was untimely filed and the time for filing a request for hearing has not
been extended as Petitioner has not shown good cause for its failure to file a timely
hearing request.
II. Issues
The issues in this case are:
Whether Petitioner filed a timely request for hearing, and if not;

Whether Petitioner has shown good cause for receiving an extension of time to file
a request for hearing.

Ill. Applicable law and regulations

In cases involving CMS, a party is entitled to a hearing only if that party files its request
within the time limits established by 42 C.F.R. § 498.40(a)(2), unless the period for filing
is extended. In order to be entitled to a hearing, a party must file its request within 60
days from receipt of a notice of a determination by CMS to impose a remedy. The date of
receipt of a notice is presumed to be five days after the date on the notice, unless there is a
showing of actual receipt on an earlier or later date. 42 C.F.R. § 498.22(b)(3). An ALJ
may extend the time within which a hearing request may be filed based on a showing of
good cause to justify an extension of time. 42 C.F.R. § 498.40(c)(2). An ALJ may
dismiss a request for hearing which is not timely filed. 42 C.F.R. § 498.70(c).

IV. Findings and Discussion

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each finding below as a separately numbered heading. I discuss each
Finding in detail.

1. Petitioner is not entitled to a hearing because it did not file a
timely hearing request.

CMS faxed Petitioner a notice of deficiencies along with the remedies it determined to
impose on May 1, 2007. P. Ex. 2. Petitioner does not dispute that it actually received the
notice on May 2, 2007. CMS Ex. 7, at 3. It was not until March 17, 2008, 260 days after
Petitioner’s receipt of CMS’s notice letter, that Petitioner filed a request for a hearing
before an ALJ.

42 C.F.R. § 498.40(a)(2) expressly provides that:
4

[an] affected party or its legal representative or other authorized official
must file the request for hearing in writing within 60 days from the receipt
of the notice of initial, reconsidered, or revised determination unless that
period is extended....

The filing of Petitioner’s request was clearly well beyond the 60 day period required by
the regulations. Petitioner’s receipt of the notice letter on May 2, 2007, required it to file
a request for an administrative hearing no later than July 1, 2007.

2. Petitioner has not established good cause for me to extend the
deadline for it to file a hearing request.

If the hearing request was not filed within 60 days, the affected party or its legal
representative may file with the ALJ a written request for an extension of time stating the
reasons why the request was not filed timely. 42 C.F.R. § 498.40(c)(1). An ALJ may
extend the time within which a hearing request may be filed based on a showing of good
cause to justify an extension of time. 42 C.F.R. § 498.40(c)(2). Petitioner did indeed file
a request for an extension of time to appeal the CMS determinations from the February 7,
2007 survey. However, Petitioner filed the request on March 26, 2008, 269 days after the
receipt of CMS’s notice letter and after it had filed its request for hearing. CMS Ex. 9.
Petitioner believes that it acted in good faith and that it had legitimate reasons for not
requesting a hearing within the statutory guidelines. Specifically, Petitioner explains that:

the state survey agency’s letter of February 22, 2007, states that remedies
would be recommended to CMS if substantial compliance had not been
achieved when the facility was re-surveyed, and that penalties were to be
imposed if it was determined that Petitioner was not in substantial
compliance with Medicare participation requirements on March 7, 2007;

CMS’s letter of June 20, 2007, indicated that as a result of IDR the
remedies during the April 10, 2007 survey had been rescinded; and
therefore it did not request a hearing to challenge the certification/findings
of noncompliance based on the February 7, 2007 survey because of its
belief that it had been given an opportunity to correct by the state.

P. Br. 3-5.
5

Petitioner argues that it reasonably relied on representations that no penalties would be
imposed if compliance was achieved, and that the delay in requesting a hearing was
caused by the, ”[state survey agency and CMS’s] own words and actions alone which
have created confusion and ambiguity that gives rise to this seemingly [sic] Motion to
Dismiss.” P. Br. 5.

The fundamental issue to be decided here is whether Petitioner has shown good cause for
me to extend the time to file a request for hearing beyond the 60 days provided in the
regulations. 42 C.F.R. §§ 498.40(c)(1), (c)(2). Good cause is not defined in the
regulations. However, the Departmental Appeals Board has held that “good cause”
means circumstances beyond an entity’s ability to control which prevented it from making
a timely request for hearing. Cary Health and Rehabilitation Center, DAB No. 1771
(2000); Hospicio San Martin, DAB No. 1554 (1996).

Thus, I examine the facts of this case to determine what circumstances, if any, beyond
Petitioner’s control, prevented it from filing a timely hearing request. Petitioner’s
essential argument is that the state survey agency and CMS’s confusing and ambiguous
notice letters caused it to believe that penalties would only be imposed if it failed to be in
compliance with the revisit survey. P. Br. 4-5.

The notices of imposition of sanctions dated May 1, 2007 and June 20, 2007, advised
Petitioner that its facility had a right to contest the findings of noncompliance that
resulted in the imposition of remedies, by filing a written request within 60 days of
receipt of such notices. CMS Exs. 1, 5.

The notice letters unequivocally refer to the specific section of the regulation that
establishes that Petitioner has 60 days from the receipt of the notice to appeal the agency
action. Petitioner has to show that it was prevented from filing a timely request for
hearing due to circumstances beyond its control. Hospicio San Martin, at 2. Petitioner
has maintained from the beginning that it was the state survey agency’s ambiguous and
poorly written notice letter of February 22, 2007, that started a series of
misunderstandings that ultimately caused it to file out of time, and therefore, good cause
exists for me to extend the time to file a request for hearing. Petitioner’s arguments are
without merit. A plain reading of the notice letters and the regulatory language regarding
Petitioner’s appeal rights, leads me to conclude that Petitioner simply did not read the
information carefully. Petitioner’s reliance on the state survey agency’s letter written and
sent prior to CMS’s initial determination letter of May 1, 2007, which actually imposed
remedies, is unreasonable and illogical. The state survey agency’s letter of February 22,
2007, is not ambiguous. The letter states in part that:
6

[rJemedies will be recommended for imposition by the Centers for
Medicare & Medicaid Services (CMS) Regional Office and/or the State
Medicaid Agency if your facility has failed to achieve substantial
compliance....

P. Ex. 1, at 2.

The plain meaning of this section is that remedies would be imposed if Petitioner failed to
achieve substantial compliance. Remedies were imposed and Petitioner was placed on
notice of those remedies by CMS’s letter of May 1, 2007. Petitioner subsequently sought
to resolve the allegations of noncompliance through IDR. Petitioner was then advised by
CMS by letter dated June 20, 2007, that remedies from the April 10, 2007 survey were
rescinded, but that the findings of noncompliance and remedies from the February 7, 2007
survey still remained. Indeed, the letter states plainly that:

[w]e remind you that since the notice was faxed to you by facsimile on May
1, 2007, your appeal must be filed no later than sixty (60) days from the
date indicated on that notice.

CMS Ex. 5, at 3.

Thus, Petitioner was clearly advised that it still had not achieved substantial compliance
and that remedies would be imposed. Moreover, if Petitioner’s status was still unclear, it
was specifically reminded that it must file an appeal within 60 days of the May 1, 2007
notice. Therefore, upon receipt of the June 20, 2007 notice letter, Petitioner still had 11
days in which to file a request for hearing. Despite this reminder, Petitioner did not file a
hearing request. Indeed, if Petitioner questioned whether or not it needed to request a
hearing, it should have followed the instructions in the May 1, 2007 and June 20, 2007
letters which provided the name and number of a CMS employee in which it could ask
questions. CMS Ex. 1, at 5; CMS Ex. 5, at 3. Petitioner contends that by phone call and
e-mail a CMS representative, “was made aware of Petitioner’s position and responded
informally and without apparent authority to explain the details of CMS’s position.” P.
Br. 3. Petitioner implies that a CMS representative gave it misleading information.
However, CMS’s e-mail of August 22, 2007, merely recites the same information
contained in its notice letters, and does not provide any information to the contrary. P.
Ex. 4. Petitioner’s willful or negligent failure to understand the clear and plain language
of the June 20, 2007 letter from CMS does not establish good cause for me to grant an
extension of time to receive Petitioner’s request for hearing.
V. Conclusion

Based on my review of the applicable law, the facts of the case, and the arguments
advanced in the briefs filed by the parties, I conclude that Petitioner’s hearing request was
untimely filed, and good cause does not exist to extend the time for filing.

Accordingly, CMS’s motion to dismiss is granted.

/s/
Alfonso J. Montafio
Administrative Law Judge
